         Case 6:20-cr-06172-CJS Document 27 Filed 02/17/21 Page 1 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

              v.                                                        20-CR-6172CJS


JAVON HARDY,

                  Defendant.
______________________________________________



               STATEMENT OF THE GOVERNMENT WITH RESPECT
                        TO SENTENCING FACTORS


       PLEASE TAKE NOTICE, the government has fully reviewed the revised Pre-

Sentence Investigation Report ("PSR") submitted by the United States Probation Department

on or about February 11, 2021.      The sentencing guideline calculations contained in the

presentence report are identical to those contained in the plea agreement. Accordingly, the

government has no objection to and adopts the findings of the PSR.


       It is the understanding of the government and the defendant that, with a total offense

level of 17 and criminal history category of I, the defendant's sentencing range would be a

term of imprisonment of 24 to 30 months, a fine of $10,000 to $95,000, and a period of

supervised release of 1 to 3 years. Notwithstanding these calculations, it is the parties’

understanding that at sentencing the defendant is subject to the maximum penalties set forth

in the plea agreement. Last, pursuant to the plea agreement, the parties have reserved the

right to argue for a non-guideline sentence. The government, however, would recommend

a sentence at the low-end of the guideline range, that is, 24 months.




                                            - 1 -
          Case 6:20-cr-06172-CJS Document 27 Filed 02/17/21 Page 2 of 3




       Upon the ground that the defendant has assisted authorities in the investigation or

prosecution of the defendant=s own misconduct by timely notifying authorities of the

defendant=s intention to enter a plea of guilty, thereby permitting the government to avoid

preparing for trial and permitting the government and the Court to allocate their resources

efficiently, the government hereby moves the Court to apply the additional one (1) level

downward adjustment for acceptance of responsibility pursuant to U.S.S.G. ' 3E1.1(b).


       The defendant is required to pay a $100 special assessment pursuant to 18 U.S.C.

' 3013 at the time of sentencing. Immediately after sentencing, the defendant must pay the

amount due by personal check, cashier's check or certified funds to the United States District

Court Clerk.


       Restitution to be paid to Michels Corporation in the amount of $14,504.00 as part of

the sentence pursuant to Sentencing Guidelines § 5E1.1 and Title 18, United States Code,

Section 3663A must be ordered by the Court. The government respectfully requests that the

Court include restitution against the defendant and that it be reflected in the final judgment

of conviction.


       It is requested that the Court order that all financial obligations be due immediately.

In the event the defendant lacks the ability to immediately pay the financial obligations in

full, it is requested that the Court set a schedule for payment of the obligations.


       In the event present counsel for the defendant will continue to represent the defendant

after sentencing in regard to the collection of unpaid financial obligation(s), it is requested

that a letter so advising be sent to:




                                              - 2 -
         Case 6:20-cr-06172-CJS Document 27 Filed 02/17/21 Page 3 of 3




                             Asset Forfeiture/Financial Litigation Unit
                             U.S. Attorney's Office--WDNY
                             138 Delaware Avenue
                             Buffalo, New York 14202


       If a letter is not received within 10 days of sentencing, the defendant will be directly

contacted regarding collection of the financial obligation(s).


DATED:        February 17, 2021

                                            Respectfully submitted,

                                            James P. Kennedy, Jr.
                                            UNITED STATES ATTORNEY


                                     By:    s/DOUGLAS E. GREGORY
                                            Assistant U.S. Attorney
                                            United States Attorney=s Office
                                            100 State Street, Room 500
                                            Rochester, New York 14614
                                            585-263-6760
                                            Douglas.Gregory@usdoj.gov


TO:    Hon. Charles J. Siragusa
       James C. Egan, Esq.
       Erin N. Wong, USPO




                                             - 3 -
